Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “storage control unit” and “display control unit”, there is no adequate description about the units.
Dependent claims 2-5 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “storage control unit” and “display control unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The term “storage control unit” and “display control unit” are unclear.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-5 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-8, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Chipehase et al. (US 20090231609)
Regarding claim 1, Chipehase teaches an information processing apparatus (p0034: user of mobile terminal 100 would like to be able to "print" document)capable of communicating with an image output apparatus (fig. 1), the information processing apparatus comprising: a storage unit; a storage control unit configured to store print setting information corresponding to a print job for which print is commanded, as history information in the storage unit (p0034: the print log 131-3 allow the user to easily reprint (e.g., to the same printer or a different printer) print jobs); and 
a display control unit configured to display (p0034: mobile terminal 100 ), 
in a case where print using the history (210 in fig. 2: log tab) information is commanded, information regarding an image output apparatus that is available for use by the information processing apparatus does not correspond to part of setting values included in the history information, and a print result of print processing to be executed by the image output apparatus using the history information satisfies a predetermined condition, a print setting screen in which the information regarding the image output apparatus is reflected in an item corresponding to the part of the setting values and setting values of the history information are reflected in other items (231->300 in fig. 2: print job settings and 232->250 in fig. 2: printer setting and p0043: y selecting a "reprint" option from the options menu 240). In this example, the printer is currently available, and the print job begins to print, as shown in view portion 690. It should be noted that in the case of the printer being available when the user decides to print), and 
display, in a case where the print using the history information is commanded, the information regarding the image output apparatus that is available for use by the information processing apparatus does not correspond to the part of the setting values included in the history information, and the print result of the print processing to be executed by the image output apparatus using the history information does not satisfy the predetermined condition, a print setting screen in which the setting values included in the history information are not reflected (fig. 6: 630-640-660 in fig. 6 and p0057:0059: printer is not available, select new printer).

Regarding claim 2, Chipehase teaches the information processing apparatus according to claim 1, wherein the history information includes information regarding a print document for which the print is commanded and print setting information, and wherein the predetermined condition is that a part of the print document is not lost in the print result of the print processing to be executed by the image output apparatus using the history information (p0034: reprint (e.g., to the same printer or a different printer) print jobs).

Regarding claim 3, Chipehase teaches the information processing apparatus according to claim 1, wherein the predetermined condition is that a paper type to be used in the print result of the print processing to be executed by the image output apparatus using the history information and a paper type of the print setting information included in the history information belong to an identical attribute (390 in fig. 2: paper).

Regarding claim 5, Chipehase teaches the information processing apparatus according to claim 1, further comprising a determination unit configured to determine, in a case where the print using the history information is commanded, a presence or absence of an operation in process of editing, wherein, in a case where the determination unit determines that the operation in process of editing is present, the display control unit is configured to make inquiry about whether to execute print processing based on the operation in process of editing (p0042: screen view 490 shows a view as the user manipulates the quantity 254 (e.g., by selecting an "edit" option on the options menu 240). Any change to the quantity 254 will be appropriately recorded in the quantity setting 750 of the print job 700).

Regarding claim 6, The structural elements of apparatus claim 1 perform all of the steps of method claim 6. Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1.
Regarding claim 7, The structural elements of apparatus claim 2 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 2.
Regarding claim 8, The structural elements of apparatus claim 3 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 3.
Regarding claim 10, The structural elements of apparatus claim 5 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 5.

Claims 11-13 and 15 have been analyzed and rejected with regard to claims 1-3 and 5 and in accordance with Chipehase’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0011). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipehase as applied to claim 1 above, and further in view of Yagiura (US 20180084140).
Regarding claim 4, Chipehase does not teach the information processing apparatus according to claim 1, wherein the display control unit is configured to display, in a case where the print result satisfies the predetermined condition, warning information indicating that the part of the setting values of the history information is not settable.
Yagiura teaches the information processing apparatus according to claim 1, wherein the display control unit is configured to display, in a case where the print result satisfies the predetermined condition, warning information indicating that the part of the setting values of the history information is not settable (p0106:… not settable for the print-target file, the display controller 102 displays a warning scree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chipehase, and to include wherein the display control unit is configured to display, in a case where the print result satisfies the predetermined condition, warning information indicating that the part of the setting values of the history information is not settable, in order to informing the user that setting is not settable).
Regarding claim 9, The structural elements of apparatus claim 4 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 4.
Claim 14 has been analyzed and rejected with regard to claims 1-3 and 5 and in accordance with Chipehase’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0011). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677